 Case 3:13-cv-00728-G Document 93 Filed 01/10/19                   Page 1 of 10 PageID 15330


                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


MARK ROBERTSON,                                   §
                          Petitioner,             §
                                                  §
v.                                                §   No. 3:13-CV-728-G-BK
                                                  §
                                                  §   (Death Penalty Case)
                                                  §
LORIE DAVIS, Director,                            §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                       Respondent.                §


             ROBERTSON'S OPPOSED MOTION FOR STAY OF EXECUTION

       Comes now Petitioner/Appellant, MARK ROBERTSON, and files this Motion for Stay of

Execution.

       "A stay of execution is an equitable remedy." In re Paredes, 587 Fed. Appx. 805, 826 (5th

Cir. 2014). "The party requesting a stay bears the burden of showing that the circumstances justify

an exercise of [judicial] discretion." Charles v. Stephens, No. CV H–09–0592, 2015 WL 11117729,

at *2 (S.D. Tex. May 4, 2015), aff'd, 612 Fed. Appx. 214 (5th Cir. 2015; Nken v. Holder, 556 U.S.

418, 433–34 (2009) (citations omitted). In deciding whether to issue a stay of execution, a court must

consider:

       (1)     whether the stay applicant has made a strong showing that he is likely to succeed on
               the merits;

       (2)     whether the applicant will be irreparably injured absent a stay;

       (3)     whether issuance of the stay will substantially injure the other party interested in the
               proceeding; and


                                                  1
 Case 3:13-cv-00728-G Document 93 Filed 01/10/19                     Page 2 of 10 PageID 15331


        (4)     where the public interest lies. Nken, 556 U.S. at 425–26.

Ruiz v. Davis, 2017 WL 5476397, at *3 (W.D. Tex. 2017). See also Sells v. Livingston, 561

Fed.Appx. 342, 344 (5th Cir. 2014), citing Nken v. Holder, 556 U.S. 418, 434 (2009)(quoting Hilton

v. Braunskill, 481 U.S. 770, 776 (1987).

        PRONG TWO: Mr. Robertson will be will be irreparably injured absent a stay (Prong Two).

As more fully detailed immediately below, Dallas County has a history of setting execution dates

for Mr. Robertson to drive litigation and attempt to moot judicial review of the constitutionality of

the criminal judgment it obtained against him. A Dallas County grand jury indicted Mr. Robertson

for murder occurring in the course of a robbery (capital murder) on September 18, 1989. 1 CR 2.

Trial occurred, and he was adjudged guilty and sentenced to death by the Criminal District Court No.

5 ("convicting court") on February 11, 1991. 1 CR 210. Because the trial occurred after the Supreme

Court's decision in Penry v. Lynaugh, 492 U.S. 302 (1989), but before the Texas legislature amended

the criminal code to include a mitigation special issue, the jury was given a "nullification instruction"

– as happened in other cases in which the jury was instructed to return a false answer to one of the

special issues if it believed the mitigating evidence warranted a life sentence. See Penry v. Johnson,

532 U.S. 782, 789-91 (2001) (discussing the instruction).

        Mr. Robertson raised on appeal that the sentencing scheme and instruction violated the

Eighth Amendment guarantee of individualized sentencing. However, the Texas Court of Criminal

Appeals ("TCCA") overruled the error and affirmed the judgment on December 8, 1993. Robertson

v. State, 871 S.W.2d 701, 710-11 (Tex. Crim. App. 1993). Two weeks later, on December 22, 1994,

the convicting court scheduled Mr. Robertson's execution for January 25, 1994. 1 CR 21-22. On

January 5, the convicting court appointed lawyer Kerry FitzGerald to represent Mr. Robertson in a


                                                   2
 Case 3:13-cv-00728-G Document 93 Filed 01/10/19                   Page 3 of 10 PageID 15332


state post-conviction proceeding. 1 CR 25. Appointed counsel immediately filed a motion to push

back the execution date, because he was "totally unfamiliar with the trial record in this cause." 1 CR

54. On January 9, 1995, the convicting court modified the execution date to June 27, 1995.

        On June 7, 1995, the Texas Legislature passed systemic reform of Texas' post-conviction

system, entitling death-sentenced individuals to representation in an initial state habeas corpus

proceeding for the first time. The act also addressed scheduling execution dates; it prohibited a

convicting court from setting an execution date if a timely habeas application was filed until the

TCCA denied relief on it. The act was to go into effect on September 1, 1995. On June 14, 1995, and

following FitzGerald's withdrawal, the convicting court again modified the execution date to August

15, 1995, just before the new law would go into effect. On July 27, 1995, the convicting court again

modified the execution date, this time to April 30, 1996, citing its inability to secure other counsel

to represent Mr. Robertson.

        On November 1, 1995, the trial court made findings of indigency under the new law and

noted Mr. Robertson's desire for representation. On December 5, 1995, a motion to stay the

execution was filed in the TCCA, and it granted it January 9, 1996. Thus, for over an entire year –

from December 22, 1994, until January 9, 1996 – Mr. Robertson lived under an active execution

warrant. It would not be until November 5, 1996, however, that the TCCA would appoint attorney

Cynthia Cline to represent Mr. Robertson. On January 16, 1997, however, the TCCA granted Cline's

motion to withdraw. On April 14, 1997, Mr. Robertson, represented pro bono by lawyer Randy

Schaffer, filed a habeas corpus application. The TCCA denied the application on November 18,

1998.

        On November 23, 1998, Mr. Robertson filed a habeas corpus application in the United States


                                                  3
 Case 3:13-cv-00728-G Document 93 Filed 01/10/19                    Page 4 of 10 PageID 15333


District Court for the Northern District of Texas. See Doc. 1, Robertson v. Director, No.

98-cv-02768. The application raised, inter alia, the Penry claim that the TCCA rejected on direct

appeal. On April 28, 2000, the district court denied the application, including the Penry claim. See

Doc. 12, Robertson v. Director, No. 98-cv-02768. On December 4, 2000, the Fifth Circuit refused

to hear an appeal.

        On January 11, 2001, the convicting court again set an execution date for Mr. Robertson for

May 22, 2001. On May 9, 2001, Mr. Robertson's lawyer filed a motion to modify the execution date,

explaining that his petition for a writ of certiorari to review the Fifth Circuit's decision was pending

in the Supreme Court. On or around May 18, 2001, the Supreme Court stayed the execution pending

its consideration of the certiorari petition.

        On June 4, 2001, the Supreme Court decided Penry v. Johnson, 532 U.S. 782 (2001)

[hereinafter Penry II], which held that the "nullification instruction" did not cure the Eighth

Amendment error the Supreme Court had identified in Penry I. On June 11, 2001, the Supreme

Court vacated the Fifth Circuit's judgment in Mr. Robertson's case and remanded it with instructions

to reconsider its decision not to hear an appeal in light of Penry II. Robertson v. Johnson, 533 U.S.

901 (2001).

        On January 17, 2002, the Fifth Circuit issued an opinion concluding that there was no

substantial difference between the jury instructions on mitigation given in Mr. Robertson's case and

those given in Penry II. Robertson v. Cockrell, 279 F.3d 1062 (5th Cir. 2002). It granted a certificate

of appealability, summarily vacated the district court's judgment, and remanded with instructions to

grant the application. Id. The full court granted rehearing en banc, however, and on March 14, 2003,

the en banc court reversed the panel and re-affirmed the district court's denial of Mr. Robertson's


                                                   4
 Case 3:13-cv-00728-G Document 93 Filed 01/10/19                    Page 5 of 10 PageID 15334


Penry claim. Robertson v. Cockrell, 325 F.3d 243, 258 (5th Cir. 2003).

       On May 23, 2003, the convicting court again set an execution date for August 20, 2003. On

August 13, 2003, Mr. Robertson filed a subsequent habeas corpus application again raising his Penry

claim. On August 19, 2003, one day before his scheduled execution, the TCCA granted a stay of

execution, and authorized Mr. Robertson's subsequent habeas application for consideration. Order,

Ex parte Robertson, No. WR-30,077-02 (Aug. 19, 2003). On March 12, 2008, more than 15 years

after he first presented the Penry issue for review, the TCCA determined that Mr. Robertson's prior

judgment was obtained in violation of the Eighth Amendment, granted the application, and ordered

a new sentencing hearing. Ex parte Robertson, No. AP-74,720, 2008 WL 748373 (Tex. Crim. App.

2008) (not designated for publication).

       Thus, as the procedural history starkly reflects, Dallas County has consistently sought to

execute Mr. Robertson in violation of the United States Constitution and before initial collateral

proceedings could be completed. Now, after Mr. Robertson has been resentenced, Dallas County has

again set an execution date while initial collateral proceedings are pending in this federal district

court. This District Court should stay his execution on any number of grounds to permit the orderly

adjudication of the legality of his confinement under federal law.

       First, Lonchar v. Thomas, 517 U.S. 314 (1996), requires that Mr. Robertson not be executed

until his initial collateral proceeding in federal district court has concluded. Id. at 320. The setting

of an execution date while an initial habeas corpus application is pending in federal district court is

unheard of today. Undersigned counsel can think of no time in the past 15 years in which an

execution date has been set for an individual while the individual has an initial habeas corpus

application on file and still pending before a federal district court, even when the case has been


                                                   5
 Case 3:13-cv-00728-G Document 93 Filed 01/10/19                      Page 6 of 10 PageID 15335


returned to the district court by the court of appeals. Thus, that this District Court has once

adjudicated Mr. Robertson's application against him is of no moment. The judgment was reversed,

an appellate court mandate issued, and Mr. Robertson is before this District Court on a pending

habeas corpus application.

        Second, Barefoot v. Estelle, 463 U. S. 880 (1983), entitles Mr. Robertson to appellate review

for any issue for which either a COA has been granted or for which he has as of right. Id. at 893-94.

While it is unheard of for an execution date to be set while a habeas corpus application is pending

in the district court, it is likewise unheard of in the last fifteen years for an execution date to be set

while an appeal from an initial application is being sought or pending in the court of appeals.

Regardless of how this District Court rules on remand, a stay of execution will be required to resolve

proceedings either in this District Court or on appeal. Should this District Court deny providing Mr.

Robertson the representation he requests to meaningfully plead facts supporting a Sixth Amendment

Strickland claim, he will have an appeal as of right on that question in the appellate court, triggering

Barefoot. Should this District Court provide Mr. Robertson the representation he seeks, then a stay

will be required to afford him time to use the representation services he obtains and to plead the facts

learned from the investigation.

        Third, Mr. Robertson may not be executed until he has been afforded the representation in

federal collateral proceedings that he is due under 18 U.S.C. § 3599. McFarland v. Scott, 512 U.S.

849, 858 (1994) (person sentenced to death may not be executed before provision of meaningful

representation required by statute). See also Battaglia v. Stephens, 824 F.3d 470, 475 (5th Cir. 2016)

(staying execution because deprivation of representation to death-sentenced individual had "stunted

the evidence developed thus far as to the merit of his underlying [] claim"). Mr. Robertson has


                                                    6
 Case 3:13-cv-00728-G Document 93 Filed 01/10/19                   Page 7 of 10 PageID 15336


argued that he has to date been deprived of representation in the form of investigative and other

services to assist his appointed counsel in the investigation and development of facts necessary to

adequately identify and plead habeas corpus claims that Mr. Robertson is confined in violation of

federal law. Appointed counsel has a duty to conduct this investigation. See McCleskey v. Zant, 499

U.S. 467, 498 (habeas corpus applicant "must conduct a reasonable and diligent investigation aimed

at including all relevant claims and grounds for relief in the first federal habeas petition"). Absent

appropriate post-conviction investigation, Mr. Robertson is exposed to the substantial risk that

meritorious habeas corpus claims will never be heard. McFarland, 512 U.S. at 856.                 See

Supplemental Brief (Doc 92).

       PRONG THREE: In contrast, a stay will not substantially injure Director Davis, the other

party interested in the proceeding (Prong Three). In fact, the Director's motion to set a briefing

schedule subsequent to the remand from the Fifth Circuit Court of Appeals was made "in light of"

the setting of an execution date by the Criminal District Court No. 5 of Dallas County. The urgency

of an execution setting, however, was created by the State of Texas and the Director, who were on

notice by Mr. Robertson in his responsive pleadings that setting an execution date was wildly

premature because his initial habeas corpus application was still pending in federal district court.

       PRONG ONE: In his Supplemental Brief (Doc 92) in response to this District Court’s order

(Doc 91), Mr. Robertson has made a strong showing that he is likely to succeed on the merits (Prong

One). Ayestas v. Davis, 138 S. Ct. 1080, 1085 (2018) embraced the reasonable attorney rule in

evaluating requests for investigative assistance. Rejecting the Fifth Circuit's substantial need test

that the Fifth Circuit applied to evaluate § 3599(f) representation requests, Ayestas held that

investigative services should be made available under § 3599(f) when a "reasonable attorney would


                                                  7
 Case 3:13-cv-00728-G Document 93 Filed 01/10/19                    Page 8 of 10 PageID 15337


regard the services as sufficiently important." Id. at 1093.

       Applying Ayestas to the Robertson case, a "reasonable attorney would regard the services as

sufficiently important." As detailed more fully in his Supplemental Brief, II, (Doc 92), the

representation request for investigative services made by Mr. Robertson as part of his habeas

litigation before this District Court was not made as part of a rote routine or in a vacuum. Instead,

it was based on § 3599 counsel's [undersigned counsel Brandt's] due diligence efforts that included:

reviewing court records; reviewing other records like Mr. Robertson's files from other legal teams;

and speaking to witnesses such as Mr. Robertson's former legal team members, as well as a separate

consultation with a different mitigation specialist, who arrived at the same conclusion as the state

mitigation specialist – that a thorough background investigation was not conducted at trial – and

who identified discrete investigative tasks that should be performed.

       From these due diligence efforts, § 3599 counsel formed reasonable opinions that a plausible

Strickland claim existed and for which credible arguments to overcome any procedural default

existed.   Thereafter, § 3599 counsel filed several requests for investigative services because a

reasonable attorney would pursue that investigation for a paying client in a federal habeas corpus

proceeding. Mr. Robertson therefore should have been afforded the representation he sought to

discover and plead facts related to the claim, but he was not.

       With the Supreme Court’s Ayestas decision, this District Court should reconsider its previous

denials and hold that investigative services are reasonably necessary to Mr. Robertson's

representation in this case. If he is afforded this representation, Mr. Robertson will be able to plead

a substantial Sixth Amendment claim and demonstrate that any procedural default of it is attributable

to ineffective representation by state collateral counsel.


                                                  8
 Case 3:13-cv-00728-G Document 93 Filed 01/10/19                   Page 9 of 10 PageID 15338


       PRONG FOUR: Finally, the public interest lies in favor of granting the Motion to Stay the

Execution (Prong Four). Mr. Robertson has not had a meaningful opportunity in either state or

federal court to present his Sixth Amendment IATC failure-to-investigate claim. McFarland v.

Scott, 512 U.S. 849, 858 (1994) (stay required to be issued where opportunity for appointed counsel

to meaningfully research and present a defendant's habeas claims has not been afforded). See

Supplemental Brief, II (Doc 92)..

       In summary, Mr. Robertson has satisfied all four prongs and this District Court should grant

the Motion for a Stay of Execution.



                                         CONCLUSION

       Petitioner requests that the Court stay the execution, and grant the requests for representation

services, and thereafter provide habeas relief to Mr. Robertson.




                                                      ____________________________________
                                                                       Lydia M.V. Brandt, Esq.
                                                                      Texas Bar No. 00795262
                                                                    lydiabrandt566@gmail.com
                                                                        THE BRANDT LAW FIRM
                                                                                  P.O. Box 326
                                                                  Farmersville, TX 75442-0326
                                                                         Voice: (972) 752-5805
                                                                          Counsel for Petitioner

                                    Certificate of Conference

       I hereby certify that on January 10, 2019, I communicated with Gwendolyn S. Vindell,

Assistant Attorney General, counsel for the Respondent. Respondent stated she is opposed to this



                                                  9
Case 3:13-cv-00728-G Document 93 Filed 01/10/19                   Page 10 of 10 PageID 15339


motion.




                                                           ________________________________
                                                                            Lydia M.V. Brandt

                                 CERTIFICATE OF SERVICE

       This certifies that on January 10, 2019, I electronically filed the foregoing document with the

clerk of court for the US District Court Northern District Texas using the electronic case filing

system of the court. The electronic case filing system sent a notice of electronic filing to the

following attorney of record, who has consented in writing to accept this notice as service of this

document by electronic means: Gwendolyn S. Vindell, Assistant Attorney General, Attorney

General’s Office, P.O. Box 12548, Capitol Station, Austin, TX 78711-2548




                                                      ____________________________________
                                                                       Lydia M.V. Brandt, Esq.
                                                                      Texas Bar No. 00795262
                                                                        THE BRANDT LAW FIRM
                                                                                  P.O. Box 326
                                                                  Farmersville, TX 75442-0326
                                                                    lydiabrandt566@gmail.com
                                                                         Voice: (972) 752-5805
                                                                          Counsel for Petitioner

cc:    Mark Robertson, 000-992
       Polunsky Unit
       Texas Department of Criminal Justice
       3872 FM 350 South
       Livingston, TX 77351-8580



                                                 10
